Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 1 of 44 PageID #: 4037
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 2 of 44 PageID #: 4038
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 3 of 44 PageID #: 4039
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 4 of 44 PageID #: 4040
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 5 of 44 PageID #: 4041
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 6 of 44 PageID #: 4042
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 7 of 44 PageID #: 4043
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 8 of 44 PageID #: 4044
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 9 of 44 PageID #: 4045
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 10 of 44 PageID #:
                                   4046
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 11 of 44 PageID #:
                                   4047
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 12 of 44 PageID #:
                                   4048
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 13 of 44 PageID #:
                                   4049
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 14 of 44 PageID #:
                                   4050
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 15 of 44 PageID #:
                                   4051
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 16 of 44 PageID #:
                                   4052
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 17 of 44 PageID #:
                                   4053
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 18 of 44 PageID #:
                                   4054
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 19 of 44 PageID #:
                                   4055
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 20 of 44 PageID #:
                                   4056
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 21 of 44 PageID #:
                                   4057
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 22 of 44 PageID #:
                                   4058
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 23 of 44 PageID #:
                                   4059
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 24 of 44 PageID #:
                                   4060
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 25 of 44 PageID #:
                                   4061
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 26 of 44 PageID #:
                                   4062
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 27 of 44 PageID #:
                                   4063
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 28 of 44 PageID #:
                                   4064
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 29 of 44 PageID #:
                                   4065
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 30 of 44 PageID #:
                                   4066
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 31 of 44 PageID #:
                                   4067
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 32 of 44 PageID #:
                                   4068
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 33 of 44 PageID #:
                                   4069
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 34 of 44 PageID #:
                                   4070
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 35 of 44 PageID #:
                                   4071
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 36 of 44 PageID #:
                                   4072
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 37 of 44 PageID #:
                                   4073
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 38 of 44 PageID #:
                                   4074
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 39 of 44 PageID #:
                                   4075
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 40 of 44 PageID #:
                                   4076
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 41 of 44 PageID #:
                                   4077
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 42 of 44 PageID #:
                                   4078
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 43 of 44 PageID #:
                                   4079
Case 2:18-cr-00140-JRG-CRW Document 278 Filed 12/02/20 Page 44 of 44 PageID #:
                                   4080
